—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Berler, J.), dated December 17, 1999, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, the term “effective cost of funds” is not ambiguous (B & R Children’s Overalls Co. v New York Job Dev. Auth., 257 AD2d 368). As a result, the rules governing the construction of ambiguous contracts were not triggered (see, Matter of Wallace v 600 Partners Co., 86 NY2d 543, 548; Breed v Insurance Co., 46 NY2d 351, 355).
The plaintiffs’ remaining contentions are without merit. Bracken, P. J., Santucci, S. Miller and Smith, JJ., concur.